DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 in the reply filed on 07/07/2022 is acknowledged.
Claims 7-9, 21-23, and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022. 
In particular, Claims 7, 21, and 25 depend on withdrawn Claim 2; Claims 8, 22, and 26 depend on withdrawn Claim 3; and Claims 9, 23, and 27 depend on withdrawn Claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gosselin et al (US 6,729,202) in view of Canfield et al. (US 5,699,695).
Regarding Claim 1, Gosselin discloses a 3-axis parallel linear robot (10) comprising: 
A workspace (see Fig. 4);
A central axis (see Fig. 4) passing through a geometric center of the workspace (see Fig. 4);
Three drivers (see Col. 8 Lines 21-26) disposed around the central axis (see Fig. 1);
A movement mechanism co-driven by the three drivers (see Figs. 1 and 4) and having:
An end effector (11) having a geometric center located in the workspace (see Fig. 4); and 
Three linkage assemblies (A, B, C) rotationally symmetrical with each other relative to the central axis and connected to the end effector in parallel (see Fig. 4), each one of the linkage assemblies driven by a respective one of the three drivers (see Figs. 1 and 4), the end effector driven to move linearly in a three-dimensional space (see Fig. 4; see also Col. 8 Lines 21-26), and each one of the linkage assemblies having:
A first linkage rod (see Fig. 4, showing an unnumbered vertical linkage rod); 
A second linkage rod (A1, B1, C1); and 
A third linkage rod (A2, B2, C2); 
Wherein the first linkage rod of each linkage assembly has two ends (see Fig. 4), one of the two ends of the first linkage rod is connected to one of the three drivers (see Fig. 1), the other one of the two ends of the first linkage rod is pivotally connected to one of two ends of the second linkage rod by a first rotating joint (JA1, JB1, JC1), the other one of the two ends of the second linkage rod is pivotally connected to one of two ends of the third linkage rod by a second rotating joint (JA2, JB2, JC2), the other one of the two ends of the third linkage rod is pivotally connected to the end effector by a third rotating joint (JA3, JB3, JC3), and an intersection of a closed motion trajectory range of the geometric center of the end effector is generated and driven by the three linkage assemblies to form the workspace (see Fig. 4); 
Wherein an inner angle defined between the first rotating joint of each linkage assembly and an imaginary plane being perpendicular to the central axis is an acute angle (see Fig. 4), and rotating central axes of the first rotating joint, the second rotating joint, and the third rotating joint of each linkage assembly are parallel with each other (see Fig. 4).
Gosselin further discloses that the distance between the first rotating joint and the second rotation joint is different from the distance between the second rotating joint and the third rotation joint, and accordingly does not disclose that the distances are equal.
However, Canfield teaches in a similar 3-axis parallel linear robot, having the distance between a first joint and a second joint and between a second joint and a third joint being equal (see Fig. 1, showing links 26 that extend between these two sets of joints are equal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the 3-axis parallel linear robot disclosed in Gosselin with the second and third linkages being of the same length (and accordingly the distance between the first and second joints and between the second and third joints being equal), to allow for the same links to be used for the second and third linkages (with minimal modification to the joint connecting the end effector to the third linkage), thereby reducing the cost of manufacturing the overall robot, since the number of unique parts that need to be produced is reduced.

Allowable Subject Matter
Claims 6, 20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658